DETAILED ACTION
This communication is response to the amendment filed 03/10/2022. Claims 86, 88, 89, 91, 93, 94, 98, 99, and 102 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 86, 88, 89, 91, 93, 94, 98, 99, and 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 86, 88, 89, 91, 93, 94, 98, and 99 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2019/0029052 YANG et al. (hereafter Yang).

Regarding claim 86, Yang discloses a method of wireless communications by a user equipment (UE), comprising: 
receiving downlink control information (DCI), the DCI comprising a field indicating resources for a sounding reference signal (SRS), the field comprising a value causing one of triggering or not triggering the SRS, based on a configuration of the UE (see Yang, ¶ 0150; ¶ 0151; ¶ 0153; ¶ 0154); and
 sending the SRS if the value triggers the SRS based on the configuration (see Yang, ¶ 0150: f N=2, SRS transmission may be dropped when the values of N bits are 00 and SRS transmission may be performed at timings 1/2/3 when the values of N bits are 01/10/11, respectively; ¶ 0151: a resource candidate and a timing candidate to be used for SRS transmission may be indicated through UE-specific signaling (e.g., DCI)).

Regarding claim 88, Yang discloses the method of claim 86, the triggered SRS being aperiodic (see Yang, ¶ 0150: a method of simultaneously triggering aperiodic 

Regarding claim 89, Yang discloses the method of claim 88, the resources having a granularity of a slot (see Yang, ¶ 0079: A resource block (RB) 503 is a resource allocation unit corresponding to 12 subcarriers in the frequency domain and one slot in the time domain).

Regarding claim 91, it is rejected for the same reasons as set forth in claim 86. Applicant is merely claiming the transmitting side of the invention.

Regarding claim 93, it is rejected for the same reasons as set forth in claim 88.

Regarding claim 94, it is rejected for the same reasons as set forth in claim 89.

Regarding claim 98, it is rejected for the same reasons as set forth in claim 86. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 86.

Regarding claim 99, it is rejected for the same reasons as set forth in claim 91. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 91.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 102 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,603,169 to Kim et al. (hereafter Kim).

Regarding claim 102, Kim discloses a method of wireless communications by a user equipment (UE), comprising: 
receiving radio resource control signaling an antenna configuration for sounding reference signal (SRS) (see Kim, Col 12 lines 17-37: A UE can identify information on an A-SRS antenna configuration necessary for a transmission of the A-SRS and information on an A-SRS transmission bandwidth by using instruction information of 3 bits as shown in FIG. 12. Accordingly, the antenna configuration is matched with the A-SRS transmission bandwidth according to a value of each state. Of course, the base shares information on each match with the UE previously. The sharing of the information can be performed through a high-rank signaling and through a physical level. An RRC signaling is used as an example of the high-rank signaling; Col 14 lines 17-22; Col 22 line 60-Col 23 line 5), the antenna configuration being based on a capability of the UE (see Kim, Col 31 lines 39-42: The UE selects and transmits the A-SRS transmission bandwidth according to 2TX/4TX in the A-SRS allocation bandwidth which the UE is capable of using, the UE implicitly calculates the comb information without a separate signaling for instructing the UE to calculate the comb information, and perform the A-SRS transmission by using the comb information); and 
transmit the SRS based on the antenna configuration (see Kim, Col 22 lines 39-46: The UE can calculate the comb value shown in FIG. 14, the A-SRS allocation bandwidth shown in FIG. 15, and the A-SRS frequency position shown in FIG. 16 by using the A-SRS antenna configuration and the A-SRS transmission bandwidth calculated from the transmitted instruction information. This means that the UE can calculate information necessary for the A-SRS transmission by using implicit information; Col 22 line 60-Col 23 line 3: The information on the implicit radio resource area includes environmental information such as an A-SRS transmission bandwidth which is mapping on instruction information, an antenna configuration, or information on .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2019/0356447 to IWAI et al. discloses in NR, it is necessary to support terminals having various functions/capabilities. The optimum SRS transmission bandwidth for each terminal is decided depending on the transmission bandwidth, transmission power, antenna configuration, and the like supported by each terminal.
US Pub. 2019/0174466 to ZHANG et al. discloses MIMO CSI reference signal configuration and sounding reference signal configuration.
US Pub. 2013/0170466 to Nishio et al. discloses in the downlink resource assignment control information (i.e., DCI format 1A) transmitted in a subframe having no downlink data to be transmitted, the value of a predetermined 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464